Filed 4/19/17
                CERTIFIED FOR PUBLICATION

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                SECOND APPELLATE DISTRICT

                       DIVISION SEVEN


THE PEOPLE,                        B266687

       Plaintiff and Respondent,   (Los Angeles County
                                   Super. Ct. No. TA132994)
       v.

RAMON ARMIJO,

       Defendant and Appellant.




      APPEAL from a judgment of the Superior Court of Los
Angeles County, Laura R. Walton, Judge. Reversed conditionally
and remanded with directions.
      James Koester, under appointment by the Court of Appeal,
for Defendant and Appellant.
      Kamala D. Harris and Xavier Becerra, Attorneys General,
Gerald A. Engler, Chief Assistant Attorney General, Lance E.
Winters, Assistant Attorney General, Steven D. Matthews,
Analee J. Brodie and Lindsay Boyd, Deputy Attorneys General,
for Plaintiff and Respondent.
      Ramon Armijo appeals from a judgment of conviction
entered following his negotiated plea of no contest to attempted
murder and admission to sentencing enhancement allegations.
Prior to his plea, Armijo sent two letters to the trial court
expressing concern that the public defenders assigned to
represent him had provided ineffective assistance. Armijo
requested in the letters that the court discharge those attorneys
and appoint replacement counsel. Armijo contends that his plea
and conviction should be vacated because the trial court
committed reversible error under People v. Marsden (1970) 2
Cal. 3d 118 (Marsden) by failing to hold a hearing on his requests.
      We agree with Armijo that Marsden error occurred here.
Armijo’s request in his first letter became moot when, through no
action of the trial court itself, the attorneys about whom Armijo
complained in that letter were replaced by another court-
appointed counsel. However, the trial court later erred in failing
to hold a Marsden hearing on Armijo’s second letter, which
requested the discharge of the replacement counsel and the
substitution of another counsel. On the record before us, this
error was not harmless beyond a reasonable doubt. Accordingly,
we conditionally reverse the judgment and remand with
directions to the trial court to hold a Marsden hearing and to
appoint new counsel for Armijo if the court concludes that the
assistance rendered by his previous attorney was inadequate.
We direct the court to reinstate the judgment, however, if it
concludes otherwise following the Marsden hearing and thus
declines to appoint new counsel, or if it appoints new counsel and
that counsel either declines to file a motion to vacate Armijo’s
plea or the court denies any such motion that is filed.




                                2
      FACTUAL AND PROCEDURAL BACKGROUND

A.    The Charge and Special Allegations Against Armijo
      This case arises out of an April 11, 2014 incident in which
Armijo allegedly stabbed a man with a “bayonet type knife.”
Following a preliminary hearing on July 29 and 30, 2014, the
People filed an information charging Armijo with attempted
willful, deliberate and premeditated murder (Pen. Code,1 §§ 187,
subd. (a), 664), and specially alleging he had personally used a
deadly weapon (§ 12022, subd. (b)(2)). The information also
specially alleged Armijo had suffered one prior serious or violent
felony conviction within the meaning of the three strikes law
(§§ 667, subds. (b)-(j), 1170.12) and section 667, subdivision (a)(1).
Armijo pleaded not guilty and denied the special allegations at
his August 13, 2014 arraignment.
       Deputy Public Defender Delia Metoyer represented Armijo
at his preliminary hearing and arraignment, and then at nine
pretrial conferences from September 4, 2014 through January 13,
2015. On January 5, 2015, Metoyer filed on Armijo’s behalf a
motion to set aside the information under section 995. A
different deputy public defender, however, Diana Alexander,
represented Armijo at a January 22, 2015 pretrial conference;
Alexander informed the trial court that the case had been
reassigned to her. The court granted Alexander’s oral motion
made on Armijo’s behalf to continue the case to March 9, 2015.




1     Unless otherwise stated, all further statutory references
herein are to the Penal Code.




                                  3
B.    Armijo’s Letter to the Trial Court Regarding Metoyer and
      Alexander
      After Alexander replaced Metoyer, Armijo sent a letter
dated February 2, 2015 to the trial court. In the letter, Armijo
expressed concerns about Metoyer’s past handling of his defense
and the prospect of being represented going forward by
Alexander.
      To begin with, Armijo stated that following the preliminary
hearing, he asked Metoyer “several questions about the direction
of my case,” but that Metoyer “seemed to have difficulty making
time to answer my questions or provide reasonable explanations
in person or over the phone if she accepted my collect calls.”
Armijo further stated that during one phone conversation he
asked Metoyer “about the progress being made by her
investigator and she admitted she had not been in contact with
him.” Armijo described Metoyer as “inexperienced and
overwhelmed by her caseload and schedule demands.” He also
said that Metoyer had told him that she “had a family emergency
involving her grandparents” and, as a result, she did not have
time in December 2014 to file his section 995 motion. Armijo
additionally complained that, after the motion was filed, Metoyer
“never bothered to discuss it with me.”
      Armijo also said in the letter that he learned on
January 22, 2015 that “Metoyer was no longer able to represent
me and that my case would be continued for another 45 days” to
March 9, 2015. Referring to Alexander, Armijo stated that he
was concerned that his case had been reassigned from Metoyer to
“another overwhelmed and inexperienced public defender.” He
thus requested that the court order a different state-appointed




                                4
attorney to be assigned to his case to replace Metoyer and
Alexander.
       The clerk’s office in the trial court received Armijo’s letter
and file stamped it on February 17, 2015.
       Armijo’s next court date following the court’s receipt of his
letter was the March 9, 2015 pretrial conference that the court
had set at Alexander’s request. But at that conference, Deputy
Public Defender Francine Logan, not Alexander, appeared on
Armijo’s behalf. Logan informed the court that she “ha[d] just
been assigned [to the] case.” She described the discovery as
“voluminous” and moved to continue the case to April 9, 2015. In
granting that motion, the trial court told Armijo that he had been
“extremely patient,” but that because Logan was newly assigned
to the case, she “need[ed] additional time . . . to prepare for [the]
trial.” There is no indication in the record that Logan was
assigned to the case to replace Metoyer and/or Alexander as a
result of any action that the trial court took in response to
Armijo’s February 2, 2015 letter requesting appointment of new
counsel. The court did not a hold a hearing on the request or
make any mention of it at the March 9, 2015 conference.

C.     Armijo’s Letter to the Trial Court Regarding Logan
       On April 9, 2015, a different deputy public defender stood
in for Logan to represent Armijo that day and requested that the
case be trailed to April 15, 2015; the trial court granted that
request. On April 15, yet another deputy public defender stood in
for Logan and requested that the case be trailed to April 21,
2015; the court granted that request as well. It is not clear from
the record precisely why Logan was absent at the April 9 and 15
pretrial conferences.




                                  5
       On the heels of the April 15 pretrial conference, Armijo
sent a second letter, dated April 16, 2015, to the trial court. In
this letter, Armijo expressed concerns about Logan’s handling of
his defense.
       Armijo began by voicing his frustration over Logan’s
absences at the April 9 and 15 pretrial conferences and the
resulting rescheduling of the conference.2 Next, Armijo
catalogued complaints about Logan’s representation of him
dating back to the March 9, 2015 conference at which she first
appeared on his behalf. In particular, Armijo stated that Logan
had “assured” him on that date that “she had 17 years [of]
experience and that she would remain in contact with me before
my next court date. In fact, she indicated she would visit me in
the county jail so that we could review my case. She never
visited me, nor did she accept the numerous collect calls I made
to the number on her business card. I also wrote her a letter
reminding her that I was still waiting to meet with her at her
convenience.” Armijo added that he was concerned that the
pending section 995 motion was deficient because it “focus[ed] on
technicalities never mentioning the actual [preliminary hearing]
testimony,” and that he wanted to discuss the motion with Logan,
but she was unavailable for that.
      Armijo further noted that, since the inception of the case,
he had been assigned “[three] different public defenders”; he
opined that “not one of them has been reliable, dependable, or
able to provide the quality legal representation required to be


2    Armijo indicated in the letter that he was told that Logan
missed the April 9 conference due to illness. The letter offered no
explanation for her absence from the April 15 conference.




                                 6
successful in my case.” Armijo also stated that he was frustrated
by the “pattern of unwanted continuances” that he thought would
stop after Logan was assigned to his case, but that had persisted.
Armijo concluded the letter by stating, “It is rather obvious that
the public defender’s [sic], for whatever reasons, has not been
able to adequately represent me, and for these reasons I am
requesting that you assign my case to a state-appointed
attorney.”
       The clerk’s office in the trial court received Armijo’s second
letter and file stamped it on April 24, 2015. The court did not
hold a hearing on Armijo’s request in the letter for the discharge
and replacement of Logan. The court made no mention of the
letter in any of the subsequent proceedings in the case.

D.     Proceedings Subsequent to the Second Letter
       1.    The Denial of Armijo’s Section 995 Motion and
             the Filing of an Amended Information
       On April 21, 2015, which was in between the date of
Armijo’s second letter and the date the clerk’s office received it,
the trial court held a pretrial conference. Logan represented
Armijo. At the conference, the court set May 7, 2015 as the
hearing date on Armijo’s section 995 motion. Armijo failed to
appear in court on May 7, however, and so the hearing was
trailed to May 12.
       Armijo appeared at the hearing on May 12. Logan
represented him and argued the section 995 motion, which the
trial court denied.
       On June 3, 2015, the People filed an amended information,
which was identical in all respects to the initial information,
except that it added an allegation that Armijo had inflicted great




                                  7
bodily injury in committing the offense with which he was
charged. (§ 12022.7, subd. (a).) Armijo again pleaded not guilty
to the charge and denied the special allegations.

      2.    Armijo’s Negotiated Plea and Resulting Conviction
      On June 23, 2015, Armijo appeared in the trial court with
Logan. He entered a negotiated plea of no contest to attempted
murder and admitted the great bodily injury and prior strike
allegations. In accordance with the plea agreement that Armijo
reached with the People, the court sentenced him to 13 years in
state prison and dismissed the remaining special allegations.
The court awarded Armijo presentence custody credits of 514
days and imposed statutory fines, fees, and assessments.

      3.     Armijo’s Notice of Appeal and Request for a
             Certificate of Probable Cause To Appeal
      On August 5, 2015, Armijo filed a timely notice of appeal in
which he stated that he intended to challenge the validity of his
plea. Armijo also filed a request for a certificate of probable
cause allowing him to make that challenge. In his request, he
referred to the two letters he sent to the trial court complaining
about the assistance he received from his public defenders and
seeking the appointment of substitute counsel. Citing Marsden,
Armijo indicated that the trial court had not afforded him the
opportunity to explain the reasons for his request. He also listed
numerous grievances against Logan. Among other things, he
stated that she failed to discuss the section 995 motion with him;
improperly induced him to accept the plea deal rather than
considering possible trial strategies; and “failed to clearly and




                                8
thoroughly explain [the] guilty plea.” The trial court granted
Armijo’s request for a certificate of probable cause.

                           DISCUSSION

      Armijo’s sole contention on appeal is that the trial court
committed reversible error under Marsden by failing to hold a
hearing in response to his letters requesting the discharge of his
public defenders and the appointment of replacement counsel.
For the reasons set forth below, we conclude that Armijo is
correct as to the second letter and therefore reverse the judgment
of conviction.

A.     Governing Law
       In Marsden, the California Supreme Court held that the
constitutional right of criminal defendants to the assistance of
court-appointed counsel if they cannot afford private counsel
encompasses the right to have their court-appointed counsel
discharged and replaced by another one when the “‘“failure to do
so would substantially impair or deny the right”’” to assistance of
counsel. (Marsden, supra, 2 Cal.3d at p. 123.) “‘A defendant is
entitled to [this] relief if the record clearly shows that the first
appointed attorney is not providing adequate representation
[citation] or that defendant and counsel have become embroiled
in such an irreconcilable conflict that ineffective representation is
likely to result [citations].’ [Citations.]” (People v. Fierro (1991) 1
Cal. 4th 173, 204.)
       “[A] proper and formal” Marsden motion is not required—
the defendant need only clearly indicate to the trial court “in
some manner” that he or she is requesting the discharge and




                                   9
replacement of the appointed counsel. (People v. Lucky (1988) 45
Cal. 3d 259, 281 & fn. 8; see People v. Reed (2010) 183 Cal. App. 4th
1137, 1146 [defendant must “put the trial court on notice” of a
desire to replace appointed counsel].) Direct correspondence with
the trial court is an acceptable manner for the defendant to make
the request. (See, e.g., People v. Lloyd (1992) 4 Cal. App. 4th 724,
729-730.)
       The defendant’s right under Marsden to seek the discharge
and replacement of court-appointed counsel applies at all stages
of a criminal proceeding. The request thus may be made before
or after a defendant is convicted. (People v. Smith (1993) 6
Cal. 4th 684, 694.)
       Most critically for purposes of Armijo’s case, once the
defendant clearly indicates to the trial court a request for the
discharge and replacement of appointed counsel, the court must
hold a hearing to allow the defendant to explain the basis for the
request. (People v. Sanchez (2011) 53 Cal. 4th 80, 89-90
(Sanchez); People v. Mendoza (2000) 24 Cal. 4th 130, 156-157;
People v. Lloyd, supra, 4 Cal.App.4th at p. 731.) This hearing
requirement stems from Marsden itself, which gave rise to the
term of art “‘Marsden hearing’” to describe the proceeding at
which such requests are to be resolved. (See Sanchez, at pp. 89-
90.)
       In elucidating the hearing requirement, the Supreme Court
in Marsden began by noting that “the decision whether to permit
a defendant to discharge his appointed counsel and substitute
another attorney . . . is within the discretion of the trial court,
and a defendant has no absolute right to more than one
appointed attorney.” (Marsden, supra, 2 Cal.3d at p. 123.) The
court admonished, however, “that the trial court cannot




                                10
thoughtfully exercise its discretion . . . without listening to [the
defendant’s] reasons for requesting a change of attorneys. A trial
judge is unable to intelligently deal with a defendant’s request for
substitution of attorneys unless he is cognizant of the grounds
which prompted the request. The defendant may have
knowledge of conduct and events relevant to the diligence and
competence of his attorney which are not apparent to the trial
judge from observations within the four corners of the
courtroom.” (Ibid.) The court stated that to ensure that the right
to discharge and replace appointed counsel is meaningful, the
defendant must “be given ample opportunity to explain and if
possible to document the basis of his contention [beyond the] bare
complaint[s]” that counsel is not providing adequate assistance.
(Id. at p. 125.) Denial of that opportunity, the court held, is legal
error that compels reversal of the defendant’s conviction unless
the record shows beyond a reasonable doubt that the error was
harmless. (Id. at p. 126; see Sanchez, supra, 53 Cal.4th at p. 92.)

B.    The Trial Court Erred by Failing To Hold a Marsden
      Hearing in Response to Armijo’s Request in His Second
      Letter for the Discharge and Replacement of His Court-
      appointed Attorney
      Armijo’s two letters to the trial court triggered his right to
a Marsden hearing. Although his letters were not formal
Marsden motions, Armijo clearly indicated in them that he
sought the discharge of the public defenders who were
representing him and their replacement by another court-
appointed counsel.
      Technically, Armijo’s request in his first letter was
rendered moot when Logan replaced Metoyer and Alexander as




                                 11
Armijo’s attorney. Although the record does not indicate that
this switch came about as the result of any action by the trial
court, Armijo got what he wanted in the first letter: a new
lawyer. That still leaves the second letter, however. And in it,
Armijo asked the trial court to replace Logan with another court-
appointed counsel. The trial court failed to hold a hearing on
that request. Perhaps Armijo would have been unable to show
(as Marsden requires) that Logan had provided inadequate
representation or that he had become embroiled in such an
irreconcilable conflict with Logan that ineffective representation
was likely to result. But Armijo was entitled to the opportunity
to try to make that showing at a Marsden hearing. The trial
court erred in denying Armijo that opportunity.3
       The People’s counter-arguments are unavailing. First,
citing People v. Lovings (2004) 118 Cal. App. 4th 1305 and People
v. Lobaugh (1987) 188 Cal. App. 3d 780, the People assert that
Armijo forfeited his Marsden rights by entering a no contest plea.
Lovings and Lobaugh are inapposite. In both of those cases, the
defendants were given the opportunity to present Marsden
motions at Marsden hearings. Following the hearings, the trial
courts denied the motions; subsequently, the defendants entered
guilty pleas and were convicted. (Lovings, at pp. 1307-1309;
Lobaugh, at p. 783.) The appellate courts held that the

3       It is unclear from the record whether the trial court judge
personally saw Armijo’s letters. Even if the judge did not see
them, this would “not justify the court’s failure to conduct [a
Marsden] hearing” because it was incumbent on the clerk’s office,
which file-stamped the letters, to bring them to the judge’s
attention. (People v. Lloyd, supra, 4 Cal.App.4th at p. 731 &
fn. 7.)




                                12
defendants’ pleas waived their right to challenge the denial of
their Marsden motions. (Lovings, at p. 1311; Lobaugh, at p. 786.)
       Here, by contrast, Armijo had no Marsden hearing in the
first place. Unlike the defendants in Lovings and Lobaugh,
Armijo is not challenging a pre-plea denial of a Marsden motion;
he is challenging a pre-plea denial of a Marsden hearing.
Armijo’s case is thus akin to Sanchez, supra, 53 Cal. 4th 80. The
defendant there entered a guilty plea. At his sentencing hearing
a month later, however, the defendant sought to vacate his plea
and requested, through an informal Marsden motion, the
discharge of his court-appointed attorney and replacement by
another on the ground that the attorney had provided ineffective
assistance in connection with the plea. (Sanchez, at pp. 84-85.)
The trial court declined to conduct a Marsden hearing. The
Supreme Court held that the failure to do so was reversible error.
(Sanchez, at pp. 84, 92.) There was no suggestion in Sanchez
that the defendant’s plea forfeited his right to a Marsden hearing.
Armijo’s plea did not forfeit his right to a Marsden hearing
either.4
      Second, the People contend that Armijo’s second letter “did
not make a clear request for substitute counsel” and thus “no
Marsden inquiry by the trial court was required.” This is


4      People v. Eastman (2007) 146 Cal. App. 4th 688 is in the
same vein as Sanchez. The Court of Appeal in Eastman held the
trial court erred in failing to hold a Marsden hearing upon receipt
at the sentencing hearing of the defendant’s request to withdraw
his plea and discharge and replace his court-appointed attorney
who had advised him to enter the plea. (Eastman, at pp. 695-
696.) As in Sanchez, there was no hint in Eastman that the
defendant’s plea forfeited his right to a Marsden hearing.




                                13
incorrect. Armijo stated unequivocally in the second letter, “I am
requesting that you assign my case to a state-appointed
attorney.” We are not sure what more the People believe Armijo
should have said to trigger his right to a Marsden hearing.5
       Third, citing People v. Freeman (1994) 8 Cal. 4th 450 and
People v. Wharton (1991) 53 Cal. 3d 522, the People contend that
if Armijo’s second letter is deemed a request for substitute
counsel, it obviated the need for a Marsden hearing because the
letter set forth the basis of his dissatisfaction with Logan in
“‘sufficient detail.’” Freeman and Wharton have no bearing here.
In both of those cases, the trial courts duly considered the
defendants’ detailed recitation of complaints about their court-
appointed attorneys and, based on that review, denied the
defendants’ requests for the appointment of substitute counsel
without holding a “‘full-blown [Marsden] hearing.’” (Freeman, at
p. 481; Wharton, at p. 580.) Here, by contrast, there is no


5      Seizing on Armijo’s statement in the second letter that he
was “still without an attorney,” the People assert that Armijo
apparently was of the view that Logan no longer was
representing him as of the date of the letter and, therefore, the
letter did not trigger a right to a Marsden hearing on the
replacement of an existing court-appointed attorney with
another. The People read too much into Armijo’s statement.
Taken as a whole, the letter indicates that Armijo was aware that
Logan still was representing him and that the new attorney
whose appointment he was seeking would replace Logan.
Armijo’s statement that he was “still without an attorney” may
simply have been a rhetorical device to call the court’s attention
to his frustration stemming from Logan’s absences at the April 9,
2015 hearing, and then again at the April 15, 2015 hearing,
which was the day before he transmitted the second letter.




                                14
evidence in the record that the trial court ever considered
Armijo’s complaints about Logan in the second letter or that the
court even looked at the letter. Thus, whether Armijo’s letter
was sufficiently detailed within the meaning of Freeman and
Wharton to excuse the need for a Marsden hearing is irrelevant.
       Equally misplaced is the People’s assertion that Armijo’s
tactical disagreements with Logan that he outlined in the second
letter are not grounds for replacement of court-appointed counsel
under Marsden. In cases that so hold, the trial courts held
Marsden hearings and considered the defendants’ complaints
about their counsel. (E.g., People v. Streeter (2012) 54 Cal. 4th
205, 228-231.) That did not happen here. In any event, Armijo’s
objections went beyond tactical disagreements with Logan; he
also charged that Logan was unavailable and failed to keep in
touch with him.
       Finally, we are not persuaded by the People’s argument
that Armijo abandoned his Marsden request because he failed to
assert it at the April 21, 2015 pretrial conference, five days after
he transmitted the second letter. Abandonment of a Marsden
request has been found where the defendant affirmatively
withdrew it (People v. Padilla (1995) 11 Cal. 4th 891, 927,
overruled on other grounds in People v. Hill (1998) 17 Cal. 4th
800, 823, fn. 1), and where the defendant failed to take advantage
of the opportunity to present additional reasons for his request
for new counsel at a second Marsden hearing after being afforded
the opportunity to explain his request at an initial Marsden
hearing (People v. Vera (2004) 122 Cal. App. 4th 970, 976-977, 981-
982). Nothing like that happened here: Armijo never withdrew
his Marsden request, and he never had the opportunity to explain
the request at a second Marsden hearing, let alone a first.




                                15
       In People v. Jones (2012) 210 Cal. App. 4th 355, 362, the
Fourth District Court of Appeal held that the defendant
abandoned his Marsden request after he sought or stipulated to
several continuances for a Marsden hearing but then proceeded
to trial without reminding the trial court of the pending Marsden
request. Nothing like that happened here either; no Marsden
hearing ever was scheduled and then continued.
       In finding abandonment in Jones, the Court of Appeal
invoked the principle that a criminal defendant may be deemed
to have abandoned a right by failing to press for a hearing on
that right or by acquiescing in the trial court’s inadvertent failure
to hold a hearing. (People v. Jones, supra, 210 Cal.App.4th at
p. 361, citing People v. Braxton (2004) 34 Cal. 4th 798, 813-814.)
Here, Armijo did not press for a Marsden hearing at the April 21
pretrial conference (or at subsequent proceedings) and, from the
record, it appears that the trial court’s failure to hold the hearing
was inadvertent. Nevertheless, for two reasons, we decline to
apply the principle on which Jones relied. For one, in Jones, the
defendant’s counsel was fully aware of the Marsden request.
Indeed, counsel sought a number of the continuances of the
Marsden hearing that the trial court granted. The failure to
press for the Marsden hearing or remind the court about it thus
lies largely with the defendant’s counsel. Here, by contrast, there
is no indication from the record that Logan knew that Armijo had
written to the trial court about her and was seeking substitute
counsel. Additionally, it seems quite possible that Armijo did not
raise the Marsden issue at the April 21, 2015 pretrial conference
out of a mistaken belief that the court already had received his
second letter (it was not received until April 24) and denied the
request he made therein to discharge Logan, which may have




                                 16
suggested to Armijo that it would have been futile to ask the
court at that point to appoint new counsel. (See People v.
Abbaszadeh (2003) 106 Cal. App. 4th 642, 648 [discussing futility
exception to abandonment rule].) Under these circumstances, we
do not believe that the fault for the trial court’s failure to hold a
Marsden hearing should rest with Armijo. Therefore, we decline
to find that Armijo abandoned his Marsden request through a
failure to press for a hearing on the request or acquiescence to
the court’s failure to hold a hearing.

C.     The Trial Court’s Error in Failing To Hold a Marsden
       Hearing Was Not Harmless Beyond a Reasonable Doubt
       Based on our review of the record, it is possible that Armijo
may not have been able to show at a Marsden hearing either the
inadequacy of representation by Logan or an irreconcilable
conflict with her. However, because the record largely is limited
to Armijo’s complaint letters, we do not know what other
evidence Armijo could have offered had he been afforded a
Marsden hearing. It is conceivable that he could have provided
at the hearing “knowledge of conduct and events relevant to the
diligence and competence of his attorney[s] which are not
apparent” from the “bare complaint[s]” and that would have
tipped the balance in favor of appointment of substitute counsel.
(Marsden, supra, 2 Cal.3d at pp. 123, 125.) Under these
circumstances, we “cannot speculate upon the basis of a silent
record that the trial court, after listening to defendant’s reasons,
would decide the appointment of new counsel was unnecessary.”
(People v. Winbush (1988) 205 Cal. App. 3d 987, 991.) Thus, the
trial court’s error in failing to hold a Marsden hearing in response




                                 17
to Armijo’s letter about Logan cannot be treated as harmless
beyond a reasonable doubt.
      Because of the potential that Armijo could demonstrate
inadequate representation or an irreconcilable conflict at a
Marsden hearing, we conditionally reverse the judgment and
remand to the trial court with instructions to hold a Marsden
hearing. If the trial court finds after the hearing that Armijo
demonstrated ineffective assistance or an irreconcilable conflict,
the court shall appoint new counsel to assist Armijo in filing a
motion to withdraw his plea or any other such motions newly
appointed counsel may deem appropriate. However, the trial
court shall reinstate the judgment if (1) the court finds after the
Marsden hearing that Armijo failed to demonstrate ineffective
assistance or an irreconcilable conflict; or (2) the court grants
Armijo’s request for substitute appointed counsel, but either
substitute counsel declines to file a motion to withdraw the plea
or other appropriate motion, or the court denies any such
motion.6




6     Our instructions to the trial court on remand are drawn
from Sanchez, supra, 53 Cal.4th at page 92. That case delineates
what is to happen on remand following a reversal of a plea-based
conviction on account of the trial court’s failure to hold a Marsden
hearing. Consistent with Sanchez, our instructions reflect a
“conditional reversal” that contemplates the possible
reinstatement of the judgment and conviction. (People v.
Eastman, supra, 146 Cal.App.4th at p. 691.)




                                 18
                         DISPOSITION

      The judgment is conditionally reversed and the case is
remanded with directions to the trial court to hold a Marsden
hearing, and, if Armijo’s request for substitute appointed counsel
is granted, to appoint new counsel to assist Armijo and to
entertain such motions as newly appointed counsel may file. The
court shall reinstate the judgment if: (1) Armijo’s request is
denied, or (2) the request is granted but substitute counsel
declines to file a motion to withdraw the plea or other
appropriate motion, or the court denies any such motion.




                                     SMALL, J.*


We concur:



             ZELON, Acting P. J.



             SEGAL, J.




*     Judge of the Los Angeles Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.




                                19